 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendants
     THUNDER PROPERTIES, INC. AND
 7   LAS VEGAS DEVELOPMENT GROUP, LLC
 8
 9
10
11                              UNITED STATES DISTRICT COURT
12                                     DISTRICT OF NEVADA
13                                               ***
14   DITECH FINANCIAL LLC f/k/a GREEN         )
     TREE SERVICING LLC,                      )
15                                            )
                                   Plaintiff, )          Case No. 3:16-CV-00351-MMD-VPC
16                                            )
     vs.                                      )
17                                            )
     DORADO HOMEOWNERS ASSOCIATION; )
18   LAS VEGAS DEVELOPMENT GROUP, LLC; )
     THUNDER PROPERTIES, INC.; and            )
19   NEVADA ASSOCIATION SERVICES, INC., )
                                              )
20                              Defendants. )
                                              )
21
                      STIPULATION AND ORDER TO EXTEND TIME TO
22                   RESPOND TO MOTION FOR SUMMARY JUDGMENT
                                    (Third Request)
23
            COMES NOW Plaintiffs, DITECH FINANCIAL LLC f/k/a GREEN TREE SERVICING
24
     LLC; and Defendants, LAS VEGAS DEVELOPMENT GROUP, LLC and THUNDER
25
     PROPERTIES, INC., by and through their undersigned counsel, and hereby stipulate and agree
26
     as follows:
27
            1.     On May 15, 2019, Plaintiff filed a Motion for Partial Summary Judgment herein.
28
                                             Page 1 of 4                                10760 Serratina
 1                [ECF #65]. A Response was originally due on June 5, 2019.

 2         2.     On June 6, 2019, the parties submitted a stipulation to extend the time in which to

 3                respond to the subject motion until June 19, 2019. [ECF #66]. Said Stipulation

 4                was approved on June 7, 2019. [ECF #67].

 5         3.     On June 19, 2019, the parties submitted a second stipulation to extend time in

 6                which to respond to the subject motion until July 3, 2019. [ECF #70]. Said

 7                Stipulation was approved on June 21, 2019. [ECF #71].

 8         4.     Defendants’ counsel had expected to complete the Opposition to the Motion for

 9                Summary Judgment prior to the current due date. However, a number of other

10                matters came up that made doing so impossible, including numerous other

11                pending legal matters and family obligations associated with Independence Day

12                holiday. In addition, Defendants’ counsel hopes to discuss settlement.

13         5.     As a result of the foregoing, Defendants have requested and shall be granted an

14                additional extension of time until July 17, 2019, in which to respond to the

15                Plaintiff’s pending Motion for Partial Summary Judgment.

16         6.     This Stipulation is made in good faith and not for purpose of delay.

17         Dated this       3rd     day of July, 2019.

18   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                               AKERMAN, LLP
19
20
     /s/ Timothy E. Rhoda                            /s/ Jamie K. Combs
21   TIMOTHY E. RHODA, ESQ.                          JAMIE K. COMBS, ESQ.
     Nevada Bar No. 7878                             Nevada Bar No. 13088
22   9120 West Post Road, Suite 100                  1635 Village Center Circle, Ste. 200
     Las Vegas, Nevada 89148                         Las Vegas, NV 89134
23   (702) 254-7775                                  702-634-5000
     croteaulaw@croteaulaw.com                       702-380-8572 (fax)
24   Attorney for Defendants                         Jamie.combs@akerman.com
     Thunder Properties, Inc. and                    Attorney for Plaintiff
25   Las Vegas Development Group, LLC                Ditech Financial LLC

26
27   //

28   //

                                              Page 2 of 4                                   10760 Serratina
 1                 Case No. 3:16-CV-00351-MMD-VPC

 2               Stipulation and Order to Extend Time to
               Respond to Motion for Summary Judgment
 3                                        (Third Request)

 4
 5     IT IS SO ORDERED.

 6
       By:
 7            Judge, U.S. District Court

       Dated: July 5, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Page 3 of 4                              10760 Serratina
     Case 3:16-cv-00351-MMD-CBC Document 72 Filed 07/03/19 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that on this           3rd      day of July, 2019, I served via the

 3   United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

 4   AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR SUMMARY

 5   JUDGMENT (Third Request) to the following parties:

 6         Ariel E. Stern                           Michael Hetey
           Jaime K. Combs                           Heather l. Trujillo
 7         William Habdas                           Keith B Gibson
           Akerman LLP                              Thorndal Armstrong Delk Balkenbush &
 8         1635 Village Center Circle, Ste. 200     Eisinger
           Las Vegas, NV 89134                      1100 E. Bridger
 9         ariel.stern@akerman.com                  PO Box 2070
           Jamie.combs@akerman.com                  Las Vegas, NV 89125
10         william.habdas@akerman.com               702-366-0622
           Attorney for Plaintiff                   702-366-0327 (fax)
11         Ditech Financial LLC                     mch@thorndal.com
                                                    hlt@thorndal.com
12                                                   kbg@thorndal.com
                                                    Attorney for Defendant
13                                                  Dorado Homeowners’ Associations

14
                                                  /s/ Timothy E. Rhoda
15                                                An employee of ROGER P. CROTEAU &
                                                  ASSOCIATES, LTD.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             Page 4 of 4                                  10760 Serratina
